Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered March 10, 2005, convicting him of attempted robbery in the first degree and robbery in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not voluntarily and intelligently made because his counsel incorrectly advised him as to his conditional release date (see Correction Law § 803 [1]), is based on a matter which is dehors the record and cannot be reached on direct appeal (cf. People v Carlaftes, 216 AD2d 312, 313 [1995]). Miller, J.P., Ritter, Luciano, Spolzino and Dillon, JJ., concur.